Per Curiam.
The Hall County Board of Equalization has appealed from an order of the district court for Hall County, Nebraska, which directed that postjudgment interest be paid to plaintiffs (property owners).
This court had previously affirmed the judgment of the *251district court which reduced the valuation of the property owners’ real property for the tax years 1979 and 1981 to $1,200,000. See Richman Gordman v. Board of Equalization, 215 Neb. 379, 338 N.W.2d 761 (1983) (Richman Gordman I).
The record discloses that following our decision in Richman Gordman I, the property owners filed a motion in the district court for Hall County, Nebraska, requesting the court to order the county to refund to the property owners taxes paid for the years 1979, 1980, and 1981 on a valuation in excess of $1,200,000 and to further enter an order requiring the Board of Equalization of Hall County, Nebraska, to pay interest on the refund. The trial court denied prejudgment interest to the property owners but ordered that the county board of equalization pay to the property owners postjudgment interest by reason of the provisions of Neb. Rev. Stat. § 45-103 (Reissue 1984). Section 45-103 reads as follows: “Interest on all decrees and judgments for the payment of money shall be from the date of the rendition thereof . . . .” (Emphasis supplied.) Unfortunately for the property owners, the decree entered by the district court in Richman Gordman I was not for the payment of money but, rather, was a decree which reduced the value of the property for the years in question. There was no evidence before the district court, nor is there any evidence before this court on appeal, that any taxes were ever in fact paid or that Hall County is obligated to make any refund to the property owners. In effect, the state of the record is such that were we to determine that the property owners were entitled to receive interest pursuant to § 45-103, we would be rendering an advisory opinion. That we choose not to do. See, Ellis v. County of Scotts Bluff, 210 Neb. 495, 315 N.W.2d 451 (1982); American Fed. of S., C. & M. Emp. v. State, 200 Neb. 171, 263 N.W.2d 643 (1978). The judgment of the district court is therefore reversed and remanded with directions to dismiss.
Reversed and remanded with DIRECTIONS TO DISMISS.